UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2477



DARRYL ALLMOND,

                                              Plaintiff - Appellant,

          versus


ROYAL INSURANCE COMPANY OF AMERICA; ANGELA
BARTLEY, Claim Representative; BENJAMIN J.
TRICHILLO; YOUNG J. YOU; ROGER GISOLFI;
MICHELE HEDIN; HOME PLACE; LYNN DONAHUE;
NICHOLAS PATRONAS,

                                             Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-01-1468)


Submitted:   March 14, 2002                 Decided:   March 21, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darryl Allmond, Appellant Pro Se. Michael Lewis Rigsby, Charles F.
Midkiff, MIDKIFF, MUNCIE & ROSS, P.C., Richmond, Virginia; Ronald
Paul Herbert, LECLAIR RYAN, P.C., Richmond, Virginia; Cynthia Lee
Santoni, MILES & STOCKBRIDGE, McLean, Virginia; William Boyle
Porter, Maura Jane Graham, BLANKINGSHIP & KEITH, Fairfax, Virginia;
Robert J. Lloyd, III, MCGUIREWOODS, L.L.P., McLean, Virginia;
Stephen Lewis Altman, Marc Andrew Brown, MONTEDONICO, HAMILTON &
ALTMAN, P.C., Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Darryl Allmond appeals the district court’s order granting

Defendants’ motions to dismiss.          We have reviewed the record and

the   district   court’s   opinion   and    find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Allmond v. Royal Ins. Co. of America, No. CA-01-1468 (E.D. Va.

filed Dec. 7, 2001; entered Dec. 11, 2001).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 AFFIRMED




                                     2